EXHIBIT 10.5

 

WAIVER AGREEMENT

 

DATE:    October 29, 2004

 

PARTIES:

 

 

 

MEDICALCV, INC.,

 

a Minnesota corporation

(the “Borrower”)

 

 

PKM PROPERTIES, LLC,

 

a Minnesota limited liability company

(the “Lender”).

 

RECITALS:

 

A.            Paul K. Miller (“Miller”) is a director and shareholder of the
Borrower and is a member and manager of, and has a material financial interest
in, the Lender.

 

B.            The Lender has previously made available to the Borrower a
$943,666 discretionary credit facility under a Discretionary Credit Agreement
dated January 17, 2003 as it may have been or may be amended, modified,
supplemented, restated or replaced from time to time (the “January Discretionary
Credit Agreement”), a $1,000,000 discretionary credit facility under a May
Discretionary Credit Agreement dated July 1, 2003 as it may have been or may be
amended, modified, supplemented, restated or replaced from time to time (the
“May Discretionary Credit Agreement”), a $500,000 discretionary credit facility
under a November 11, 2003 Discretionary Credit Agreement (the “November 2003
Credit Agreement”), and a $250,000 discretionary credit facility under an April
16, 2004 April 2004 Discretionary Credit Agreement (the “April Discretionary
Credit Agreement” and together with the January Discretionary Credit Agreement
and the May Discretionary Credit Agreement, the “Credit Agreements”).

 

C.            The Borrower is not in compliance with the Credit Agreements with
respect to periods prior to the date hereof as set forth on Exhibit A hereto.

 

D.            The Borrower’s noncompliance constitutes a default under the
Credit Agreements.  All applicable cure periods, if any, available to cure such
defaults have passed, and such defaults are each separate Events of Default
under the Credit Agreements (the “Existing Defaults”).

 

E.             The Borrower has requested the Lender to waive the Existing
Defaults.

 

F.             Capitalized terms not otherwise defined in this Agreement shall
have the meanings given such terms in the Credit Agreements.

 

AGREEMENTS:

 

IN CONSIDERATION of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Waiver.  The Lender agrees to waive the Existing Defaults,
provided that this waiver shall not apply to any other Defaults or Events of
Default now existing or hereafter arising by reason of

 

1

--------------------------------------------------------------------------------


 

the Borrower’s failure to comply with any other covenants or agreements
contained in the Credit Agreements, as amended.  This Agreement is not intended
to operate as, and shall not be construed as, a waiver of any Event of Default
(other than the Existing Defaults) whether known to the Lender or unknown, as to
which all rights and remedies of the Lender shall remain reserved.

 

2.             Conditions Precedent.  The effectiveness of this Agreement,
including the waiver furnished herein, is subject to the Lender’s receipt, in
form satisfactory to the Lender and its counsel, of all of the documents in
connection with the October 2004 Credit Agreement.

 

3.             Release.  The Borrower hereby releases, acquits, and forever
discharge the Lender and each and every past and present affiliate, member,
manager, agent, employee, representative, and attorney of the Lender from any
and all claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
any of them may have or claim to have now or which may hereafter arise out of or
be connected with any act of commission or omission of the Lender existing or
occurring prior to the date of this Agreement or any instrument executed prior
to the date of this Agreement including, without limitation, any claims,
liabilities or obligations arising with respect to the indebtedness evidenced by
the Loan Documents.  The provisions of this Section shall survive payment of the
Obligations and shall be binding upon the Borrower and its successors and
assigns and shall inure to the benefit of the Lender and its successors and
assigns.

 

4.             Estoppel.  The Borrower represents and warrants that there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees) of any kind,
character or nature whatsoever, fixed or contingent, which the Borrower may have
or claim to have against the Lender, which might arise out of or be connected
with any act of commission or omission of the Lender existing or occurring on or
prior to the date of this Agreement, including, without limitation, any claims,
liabilities or obligations arising with respect to the indebtedness evidenced by
any note or with respect to any other Loan Document.

 

5.             Representation and Warranty.  To induce the Lender to enter into
this Agreement, the Borrower represents and warrants to the Lender that after
giving effect to this Agreement, there does not exist any Default or Event of
Default, each as defined in the Credit Agreements.

 

6.             Binding Nature of Loan Documents.  The Borrower acknowledges and
agrees that the terms, conditions and provisions of the Credit Agreements and of
each Loan Documents executed and delivered in connection therewith are fully
binding and enforceable agreements, and are not subject to any defense,
counterclaim, set off or other claim of any kind or nature.  The Borrower hereby
reaffirms and restates the Borrower’s duties, obligations and liability under
the Credit Agreements and each Loan Document.

 

7.             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Any executed counterpart of this
Agreement delivered by facsimile or other electronic transmission to a party
hereto shall constitute an original counterpart of this Agreement.

 

[Signatures on the Following Page]

 

2

--------------------------------------------------------------------------------


 

THE PARTIES have executed this Waiver Agreement as of the day and year first
above written.

 

 

MEDICALCV, INC.

 

 

 

 

 

 

 

 

By:

  /s/ John H. Jungbauer

 

 

 

Name: John H. Jungbauer

 

 

Title: Chief Financial Officer

 

 

 

 

 

PKM PROPERTIES, LLC

 

 

 

 

 

 

 

 

By:

  /s/ Paul K. Miller

 

 

Name: Paul K. Miller

 

 

Title: Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Existing Defaults

 

(1)           The following payments under November 2003 Credit Agreement were
not made when due:

 

(a)           interest payment due on 11-30-03 was paid on 12-31-03;

 

(b)           interest payment due on 3-31-04 was paid on 4-29-04.

 

(2)           The following payments under January 2003 Discretionary Credit
Agreement were not made when due:

 

(a)           interest payment due on 6-30-03 was paid on 7-13-03;

 

(b)           interest payment due on 7-31-03 paid on 8-26-03.

 

(3)           Financial statements due Lender pursuant to various credit
agreements delivered to Paul Miller in his capacity as a director of Borrower;
however, Borrower has not provided monthly, quarterly or annual financial
statements directly to Lender.

 

4

--------------------------------------------------------------------------------